Citation Nr: 0704169	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-28 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an earlier effective date prior to February 1, 
2004 for additional compensation for the veteran's 
dependents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from October 1996 to 
October 2000.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In October 2001, the RO granted the veteran's service 
connection claims and assigned a combined rating of 40 
percent effective October 7, 2000.  The RO informed the 
veteran she may be entitled to additional monthly benefits if 
she had dependents. 

2.  The veteran's claim for additional compensation benefits 
based on a dependent spouse and child was received on January 
16, 2004.  

3.  The first day of the month following the date the written 
claim for additional compensation benefits based on a 
dependent spouse and child was received is February 1, 2004.  


CONCLUSION OF LAW

An effective date prior to February 1, 2004, for additional 
compensation benefits because of the veteran's dependent 
spouse and child is not warranted.  38 U.S.C.A. §§ 1115, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.401 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent 
or more service-connected condition may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n).  Regarding additional compensation for 
dependents, the effective date will be the latest of the 
following dates: (1) date of claim; (2) date the dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within a 
year of notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).  
The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action.  38 C.F.R. § 3.401(b)(1).  The earliest that the 
additional award of compensation for a dependent spouse can 
occur is the first day of the month following the effective 
date.  38 C.F.R. § 3.31.

In the case at hand, in an October 2001 rating decision the 
RO granted the veteran's service connection claims and 
assigned a combined rating of 40 percent effective October 7, 
2000.  The RO informed the veteran she may be entitled to 
additional monthly benefits if she had dependents.

The veteran submitted a VA Form 21-686c (Declaration of 
Status of Dependents) that was received on January 16, 2004, 
in which she indicated that she divorced her first husband, 
married her second husband and gave birth to her daughter on 
November [redacted], 2002.  By letter dated in February 2004, the RO 
informed the veteran that her benefits had been adjusted 
beginning February 1, 2004, based on the addition of her 
dependents.  

The veteran became entitled to additional compensation for 
dependents on October 7, 2000, the effective date for the 
combined disability rating of 40 percent.  She was notified 
of this rating in a November 2001 letter and was asked to 
submit further information if she desired to claim additional 
benefits for dependents.  She was given one year to reply and 
did not do so until January 2004.  Thus because information 
was not received from the veteran within one year of the 
November 2001 letter, the RO could not award benefits based 
on the November 4, 2000 effective date of the 40 percent 
rating.  38 C.F.R. § 3.401(b)(3).  

The Board notes that the veteran's marriage certificate is 
dated July [redacted], 2002 and her daughter's birth certificate is 
dated November [redacted], 2002.  The veteran argues that she 
submitted copies of these documents earlier, including in 
September 2002 and February 2003, however a review of the 
claims folder shows that these documents and the daughter's 
Social Security number were not received until February 2004.  
Hence, the dates of the marriage and birth certificates 
cannot serve as dates of claims because VA did not receive 
them within one year from the dates of the events.  38 C.F.R. 
§ 3.401(b)(1)(i).  

Regarding the four possible effective dates delineated in 38 
C.F.R. § 3.401(b), the date the veteran's claim for 
additional compensation for dependents was received by the RO 
was January 16, 2004.  38 C.F.R. § 3.401(b)(1)(ii).  The 
dates that dependencies arose were July 2002 and November 
2002, i.e., the dates that the veteran remarried and gave 
birth to her child.  38 C.F.R. § 3.401(b)(2).  The effective 
date when the veteran's combined rating was increased to at 
least 30 percent was October 7, 2000.  38 C.F.R. § 
3.401(b)(3).  Finally, pursuant to 38 C.F.R. § 3.31, the date 
of the veteran's award for additional compensation for her 
spouse and child as dependents was February 1, 2004.  38 
C.F.R. § 3.401(b)(4).  As the law instructs that the 
effective date for additional compensation for dependents is 
the latest of the four aforementioned dates, the correct 
effective date for the veteran is February 1, 2004.

Thus, the evidence is against an effective date prior to 
February 1, 2004, for an award of additional compensation 
benefits based on a dependent spouse and child. Accordingly, 
for the reasons and bases discussed above, the veteran's 
appeal must be denied on the basis of lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 
implementing regulations (codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) provide for, among other 
things, notice and assistance to claimants under certain 
circumstances.  During the pendency of this appeal, on March 
3, 2006, the United States Court of Appeals for Veterans 
Claims issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
providing further guidance on VCAA notice requirements.  
However, Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, VCAA is not applicable.  
See Mason, 16 Vet. App. at 132 (VCAA not applicable to a 
claim for nonservice-connected pension when the claimant did 
not serve on active duty during a period of war); Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not 
affect a federal statute that prohibited payment of interest 
on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  
This case involves the application of law to certain facts 
such as the effective date for a combined rating higher than 
30 percent and the date when information, which was needed to 
award additional compensation for the veteran's husband and 
child, was received by the RO.  Those facts are already 
established by the evidence now of record.  Collecting 
additional evidence would not be productive or helpful to the 
veteran's appeal.  Thus, because the law as mandated by 
statute, and not further development of evidence, is 
dispositive of this appeal, the VCAA is not applicable.  


ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


